     Case 2:15-cv-09158-MWF-SS Document 58 Filed 08/31/20 Page 1 of 2 Page ID #:401




1
2
3
4
5
6
7
8
9
10
11
12
13                            UNITED STATES DISTRICT COURT
14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                   WESTERN DIVISION
16
      UNITED STATES OF AMERICA ex              No. CV15-9158-MWF (SSx)
17    rel. BRUCE GARDNER,
                                               ORDER DISMISSING ACTION
18                     Plaintiffs,             WITHOUT PREJUDICE
19                     v.
20    PROOVE BIOSCIENCES, INC., a
      Delaware corporation,
21
                 Defendant.
22
23
24
25
26
27
28
     Case 2:15-cv-09158-MWF-SS Document 58 Filed 08/31/20 Page 2 of 2 Page ID #:402




1                  ORDER DISMISSING ACTION WITHOUT PREJUDICE
2           Qui tam plaintiff Bruce Gardner having requested, pursuant to Rule 41(a)(2) of the
3     Federal Rules of Civil Procedure, that the above-captioned action (“this action”) be
4     dismissed without prejudice; and the United States of America having consented, in the
5     interests of justice and pursuant to 31 U.S.C. § 3730(b)(1), to such dismissal without
6     prejudice:
7           IT IS HEREBY ORDERED THAT this action is dismissed without prejudice, in
8     its entirety and as to all the defendants.
9
10     Dated: August 31, 2020                        ________________________________
                                                     MICHAEL W. FITZGERALD
11                                                   UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
